Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 12, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  135250                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  TAMARA CIARAMITARO,                                                                                                 Justices


               Plaintiff-Appellant,
                                                                    SC: 135250
  v                                                                 CoA: 279388
                                                                    WCAC 06-0102
  GREEKTOWN CASINO, LLC and
  FAIRMONT INSURANCE COMPANY,

               Defendant-Appellee
  and

  ACCIDENT FUND INSURANCE
  of AMERICA,

             Defendant.
  ___________________________________


         On order of the Chief Justice, it appearing that an agreement to redeem liability in
  this case has been approved, the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 12, 2007                   _________________________________________
                                                                               Clerk